SAUNDERS, J.
DISSENTS WITH WRITTEN REASONS.
hln January of 2006, claimant suffered from left arm pain and numbness. This pain continued through January of 2008 in addition to neck pain. Claimant subsequently underwent surgery in May of 2008 after being diagnosed with Carpal Tunnel Syndrome, all of which originated in her wrist and caused the arm and neck pain. Pain from this condition was recorded again throughout July, August, and September of 2008. Claimant maintains that the pain eventually subsided, and claimant continued to work in various positions and locations, including beginning her employment with Defendant. Claimant was employed by Defendant two years prior to the August 19, 2014 fall, the accident from which the current case arises.
Louisiana Revised Statute 23:1208 provides, in pertinent part:
A. It shall be unlawful for any purpose, for the purpose of obtaining or defeating any benefit or payment under the provisions of this Chapter, either for himself of for any other person, to willfully make a false statement or representation.
As stated above, any false statements or representations must be made for the purpose of obtaining benefits or payments under workers’ compensation. Based on the record and timeline of events, it appears that claimant made statements concerning her medical history in order to obtain employment, not to defraud the system for workers’ compensation benefits. Moreover, there is confusion, as Lshown in the record, as to the claimant’s exact understanding of the nature of her previous injuries. She has at all times maintained that the injuries related to her Carpal Tunnel diagnosis were contained to her wrist, which was remedied by surgery in May of 2008. The injury in the case at hand is a tendon injury in her shoulder, completely unrelated to her previous wrist injury.
*947-961Accordingly, I cannot agree with the proposed majority opinion. I respectfully dissent.